[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 09-14923                   SEPT 15, 2010
                      ________________________              JOHN LEY
                                                              CLERK
                  D. C. Docket No. 06-02090-CV-TCB-1

JANE M. MATTOX,

                                                           Plaintiff-Counter-
                                                        Defendant-Appellant-
                                                             Cross Appellee,

                                  versus

LIFE INSURANCE COMPANY OF NORTH
AMERICA,
a subsidiary of the CIGNA Corporation
CIGNA),

                                                          Defendant-Counter-
                                                          Claimant-Appellee-
                                                             Cross Appellant.

AMVESCAP GROUP LONG TERM
DISABILITY PLAN, et al.,

                                                                  Defendant.
                      ________________________

               Appeals from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                          (September 15, 2010)
Before HULL, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      After a thorough review of the record and having the benefit of oral

argument, we agree with the District Court that the Life Insurance Company of

North America was not arbitrary and capricious in denying long term disability

benefits to Jane Mattox. We therefore AFFIRM the grant of summary judgment in

favor of LINA on that issue.

      The District Court also denied relief to LINA on its claim for reimbursement

of the amount it overpaid Mattox as a result of the award of a lump sum payment

she received as Social Security disability benefits. In doing so, the District Court

weighed the equities favoring each party, and found the scale to tip in favor of

Mattox. While LINA disagrees with the decision of the District Court, it does

agree that its cause of action on this claim is equitable in nature. In matters of

equity, the purview of the district court is broad, and ours is correspondingly

narrow. Lemon v. Kurtzman, 411 U.S. 192, 200, 93 S. Ct. 1463, 1469 (1973). We

therefore also AFFIRM the District Court’s denial of relief to LINA on its

counterclaim for reimbursement.




                                           2